     Case: 2:19-cv-01268-KAJ Doc #: 31 Filed: 12/06/19 Page: 1 of 2 PAGEID #: 389




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

SQN CAPITAL MANAGEMENT, LLC
Plaintiff,                                                   Case No. 2:19-cv-1268

v.
                                                             JUDGE WATSON
                                                             MAGISTRATE JUDGE JOLSON
ST HOLDINGS TOPCO, LLC, et. al.
Defendants.

                                     NOTICE OF APPEAL

        Notice is hereby given that the Defendants, ST Holdings TOPCO, LLC and Seale A.

Moorer, Jr., appeal to the United States Court of Appeals for the Sixth Circuit from the orders and

judgment of the United States District Court for the Southern District of Ohio, Eastern Division.

Specifically, Defendants appeal from the following:

     1. Opinion and Order granting Plaintiff’s Motion for Summary Judgment (Doc. #23)

     2. Amended Judgment in a Civil Action (Doc. #28) entered in this action on November 6,

        2019.

                                                      Respectfully submitted,


                                                      Billings & Associates

                                                      /s/ Robin L. Morrison
                                                      James R. Billings (0081636)
                                                      Robin Morrison (0079489)
                                                      P.O. Box 1557
                                                      Westerville, Ohio 43086
                                                      (614) 668-6739
                                                      jamesrbillings@billings-law.com
                                                      robinmorrison@billings-law.com


                                                      Attorneys for Defendants
   Case: 2:19-cv-01268-KAJ Doc #: 31 Filed: 12/06/19 Page: 2 of 2 PAGEID #: 390




                                 CERTIFICATE OF SERVICE



       The undersigned hereby certifies that the foregoing was served ECF System to the

following counsel of record, this 6th day of December, 2019


Loriann E. Fuhrer, Esq.

Kegler Brown Hill + Ritter

65 E. State Street, Suite 1800

Columbus, Ohio 43215

lfuhrer@keglerbrown.com




                                            /s/Robin L. Morrison

                                            Robin L. Morrison (0079489)
